3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments and arguments) filed with the RCE is acknowledged.  Claims 11-13 and 15-20 remain pending, following the amendments. 
Applicant has added new peptides but without any sequence identifiers (e.g. SEQ ID NO: 
1, 2, etc.) which must be added so that a reasonable search thereof may be undertaken of the sequence databases.  Currently SEQ ID NOS: 1-11 in the sequence listing are 134, 610, 659, and 660mer peptides respectively, which do not correspond to the much shorter peptides now claimed.
Further, as noted below, as claimed, there is a question as to “possession” as to the leading “a” before each peptide, e.g. “a TTPRDAY peptide”, wherein the only scope found in possession within the description is the peptide itself (e.g. TTPRDAY), as no other “TTPRDAY peptides” were found described, absent evidence to the contrary.
In claim 11, for grammatical correctness, a leading --a-- preceding “homing peptide” 
should be inserted.
	In claim 11, for grammatical correctness, after the acronym “RDG” the term --peptide--should be inserted in line with the next option.
	Any rejection no longer of record has been overcome by amendment.
	The examiner is open to interview to advance prosecution on the merits.


Election/Restrictions – Maintained
Applicant's election with traverse of Group III, claims 11-20, in the reply filed on 6/9/21 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to search all the inventions based on overlap therebetween.  This is not found persuasive for the reasons of record, as applicant has not established what overlap renders a search thereof not unduly burdensome.  Applicant has elected the species combination of amended claims 11 and 13 without traverse.
Based on the amendments, all claims have been rejoined.

The Closest Prior Art of Record – Previously Noted
	Applicant’s earlier work in U.S. Patent Publication No. 2017010721 (now U.S. Patent No. 10/053,494) is deemed the closest prior art of record and nearly mirrors the instant claims but does not teach or suggest the insertion of a “heterologous polypeptide” into the portion of HEV ORF2 protein segments instantly claimed.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description, 
Modified, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11-13 and 15-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, after amendment, the scope of possession as to the “homing peptide” Markush group is uncertain based on the leading “a” before each peptide, e.g. “a TTPRDAY peptide”, wherein the only scope found in possession within the description is the peptide itself (e.g. TTPRDAY), as no other “TTPRDAY peptides” were found described, absent evidence to the contrary.  Such is not sufficiently described to permit one of ordinary skill in the art to envision what else may be contemplated other than the peptide itself.
Applicant refers to specification para’s 28-29 and 55-56 by response for support, but such does not fill the gap noted above.  Currently SEQ ID NOS: 1-11 in the sequence listing are 134, 610, 659, and 660mer peptides respectively, which do not correspond to the much shorter peptides now claimed.

    PNG
    media_image1.png
    91
    464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    261
    460
    media_image2.png
    Greyscale

Nor does the state of the art fill said gap.
Thus, in the context of claimed invention drawn to HEV ORF2 compositions, there is a gap as to what other homing peptides were in applicant’s possession, absent further evidence from the state of the art or elsewhere.
In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
With the exception of those “homing peptides” described, and absent further evidence of the scope of peptides that fall within this class, the skilled artisan cannot envision the detailed chemical structure of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654